Citation Nr: 0204080	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  96-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for right 
foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran has verified active service from March 1988 to 
September 1995.  It appears that he also served on active 
duty from February 1983 to February 1987.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
January 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's right foot hallux valgus is currently 
manifested by subjective complaints of chronic foot pain, 
aggravated by walking or running, with objective findings of 
normal ranges of foot motion without pain and without 
evidence of a severe disability.


CONCLUSION OF LAW

The criteria for a compensable initial rating for right foot 
hallux valgus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claim, he was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, the veteran was notified 
of the evidence needed to support his claim in copies of the 
January 1996 rating decision sent to him and in the Statement 
of the Case issued in April 1996, and Supplemental Statements 
of the Case issued in June 1997 and October 2000.  The 
veteran was provided a Travel Board hearing before the 
undersigned Member, in July 1997.  He was afforded VA 
examinations in November 1995, May 1996, July 1997 and July 
1998.  Moreover, his claim was remanded in November 1997 for 
further development.  The RO subsequently sent the veteran 
several development letters in December 1997, and February, 
June, July and September 1998.  The RO also went to great 
lengths to secure the veteran's current address on several 
occasions.  The Board finds that the veteran has been fully 
informed of what additional evidence and information is 
required with regard to his claim and that he did not reply 
to the RO's repeated attempts to secure treatment records 
from Scripps Clinics.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid him in substantiating his claims.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran's service medical records first indicate 
complaints of right foot pain in June 1993.  The diagnosis 
was bilateral hallux limitus.  He was given arch supports.  
In March 1995, he complained of a bunion on his right foot.  
Examination showed right foot swelling at the head of the 
first metatarsal and metatarsophalangeal joints.  There was 
no pain to palpation and there was good capillary refill with 
good neurological sensation.  The surrounding area seemed 
reddened.  The assessment was right foot hallux valgus.  An 
April 1995 podiatry consultation report notes bilateral foot 
pain greater over the right first metatarsal.  X-ray evidence 
revealed bony medial 1st metatarsal eminences.  His 1st 
metatarsophalangeal joint range of motion was limited to 
approximately 40 degrees.  The diagnosis was bilateral 
bunions.  In his May 1995 medical history report, the veteran 
indicated he had foot trouble.  The accompanying separation 
examination report revealed right foot hallux valgus.

A November 1995 VA orthopedic examination report shows the 
veteran complained of a painful right bunion.  He reported 
that prescribed orthopedic devices increased his foot pain 
and he felt better when walking barefoot.  Examination of the 
right foot was reasonably normal except for a slight 
prominence of the metatarsal phalangeal joint which evidenced 
first degree hallux valgus deformity.  There was palpable 
tenderness of the capsule of the metatarsal phalangeal joint 
of the right great toe with pain at end range of motion 
testing.  The diagnosis was right hallux valgus.

Service connection was granted for right foot hallux valgus 
by a January 1996 rating decision and assigned an initial 
noncompensable evaluation.  The veteran appealed the initial 
evaluation.

A May 1996 VA orthopedic examination noted the veteran was 
able to walk on his toes during the examination, but 
complained of pain while doing so.  Examination revealed a 
bunion deformity that was not severe and there was no 
evidence of redness or enlargement of the right bursal or 
metatarsal head.  

A VA podiatry examination, conducted the same date by the 
same examiner, shows the veteran complained of problems with 
bunions and stated his foot pain limited his activity.  
Examination of the right foot revealed prominence and 
enlargement of the metatarsal head.  There were 5 to 10 
degrees of valgus deformity of the right great toe.  The 
enlargement was primarily dorsal and medial on the right 
great toe and appeared to be a large bursa or an enlargement 
of the bony metatarsal itself.  He walked well without any 
limp.  Although he stated it hurt to walk on his toes, he was 
able to walk on his toes without limping.  He also walked 
well on his heels.  There was slight tenderness about the 
right metatarsal head.  There was 70 degrees of dorsiflexion 
in the metatarsophalangeal joint of the right great toe and 
30 degrees of plantar flexion.  The interphalangeal joint had 
70 degrees of plantar flexion.  Right great 
metatarsophalangeal joint motion was slightly painful.   

In July 1997, the veteran underwent another VA podiatry 
examination, specifically for evaluation of his service-
connected left foot disability.  Examination revealed that 
the veteran's posture and gait were normal.  He was able to 
walk on his heels or tiptoes without pain.  Bilateral hallux 
valgus deformity was evident with normal function.  X-ray 
studies of the right foot revealed borderline right hallux 
valgus.  The diagnosis was bilateral hallux valgus 
deformities with bunion formation.  

During his July 1997 Travel Board hearing before the 
undersigned Member, the veteran testified that he had 
intermittent extreme pain in his right great toe, as well as 
a constant, dull aching pain.  He estimated his average pain 
level in the digit was 3/10, with occasional extreme pain 
estimated as 8/10 and occurring a couple of times a week.  He 
was unable to run because of his foot pain and had to change 
the way he walked, walking on the outside of his foot.  He 
could walk one block without any major foot pain.  Climbing 
stairs was also difficult.  He had not missed any work 
because of his foot impairment and estimated at least 50 
percent of his work day was spent on his feet.  He wore a 
wide range of shoes and tended to wear softer-type shoes 
because of his foot impairment.  The veteran further 
testified that the May 1996 VA examinations, conducted by the 
same examiner were inadequate and inconsistent with each 
other.  He believed he should be provided another VA 
examination.

In November 1997, the Board remanded the veteran's claim to 
obtain further information regarding VA and non-VA treatment 
for his right foot impairment and to afford the veteran 
another VA examination if necessary.

The same examiner as in the May 1996 examinations conducted a 
July 1998 VA podiatry examination.  The examiner noted that 
the veteran's physical findings were essentially the same as 
the earlier May 1996 findings.  Examination revealed that the 
veteran was able to walk well.  He could also walk well on 
his heels and toes.  He did not limp and there was no 
evidence of pain.  He was able to do 10 toe rising exercises 
with good speed.  Each toe had active metatarsophalangeal 
joint dorsiflexion to 70 degrees and plantar flexion to 30 
degrees.  The interphalangeal joint flexion of the right 
great toe was from 0 to 70 degrees.  The examiner assessed 
the range of motion testing as completely normal and noted 
that the veteran had no pain with any of the motions or any 
sign of hallux rigidus.  There was 17 degrees of valgus on 
the right great toe that was not painful.  The examiner 
opined that there was no functional impairment as a result of 
painful use, weakness, fatigability or incoordination and 
further opined that the right hallux valgus deformity was not 
severe.

August 1998 VA X-ray studies of the right foot again show 
borderline hallux valgus, with little change since the July 
1997 studies.    

Analysis

As the veteran takes issue with the initial rating assigned 
when service connection was granted for his right foot 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a noncompensable evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5280.  Unilateral hallux valgus is awarded a maximum 10 
percent rating for severe disability if equivalent to 
amputation of the great toe or if operated with resection of 
the metatarsal head.  

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5276 through 5279 is not appropriate as 
there is no evidence of acquired flatfoot, weak foot, 
acquired pes cavus, or anterior metatarsalgia, respectively.  
Similarly, the evidence does not support the application of 
Diagnostic Code 5281, valgus rigidus, Diagnostic Code 5282, 
hammer toe, and Diagnostic Code 5283, malunion or nonunion of 
the tarsal or metatarsal bones.  Diagnostic Code 5284 
provides for ratings greater than 10 percent for other foot 
injuries.  However, the Board finds that the veteran's right 
foot disability is best described as hallux valgus.  
Therefore, the Board will evaluate the disability as provided 
under Diagnostic Code 5280.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

In this case, there is no evidence of any right foot or great 
toe surgery.  Therefore, a 10 percent rating may be assigned 
only if the evidence reflects severe disability equivalent to 
amputation of the great toe.  The Board finds that it does 
not.  Since service, the evidence shows complaints of pain, 
tenderness, and swelling, particularly with use, and evidence 
of bunion formation.  Although the evidence certainly 
demonstrates some impairment, there is no suggestion that the 
right foot disability was so severe as to be equated to 
amputation of the great toe.  In fact, the VA examiner who 
conducted the May 1996 and July 1998 VA examinations, 
specifically found that the right foot hallux valgus was not 
severe.  Absent such evidence, the overall disability picture 
does not more nearly approximate the criteria for a 10 
percent rating.  38 C.F.R. §§ 4.7, 4.31.

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  In 
this circumstance, while the veteran subjectively complains 
of foot pain, there is further evidence that he works full-
time in a position that requires him to remain on his feet at 
least 50 percent of the time.  Moreover, the July 1998 VA 
examiner noted that the veteran did not have any additional 
functional impairment to his right foot as a result of 
painful use, weakness, fatigability or incoordination.  
Therefore, taken as a whole, the evidence of record does not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a compensable rating.

The Board notes that, although the veteran has appealed an 
initial decision for his right foot disability, the current 
disability rating is effective to the date he submitted his 
claim.  The evidence of record does not indicate that the 
current disability level is less severe than any other period 
during the veteran's appeal.  In fact, the July 1998 VA 
examiner indicated that the right foot disability was 
essentially the same as when he earlier examined the veteran 
in May 1996.  Therefore there is no basis for considering 
staged ratings in this case.  Fenderson v. West, 12 Vet. App 
119 (1999).

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. § 4.3.  Therefore, the Board finds that the 
preponderance of the evidence is against an initial 
compensable disability rating for right foot hallux valgus.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5280.  


ORDER

A compensable initial evaluation for right foot hallux valgus 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

